WARNER, J.
The error assigned to the judgment of the Court below, in this case, is in sustaining- the demurrer and dismissing the complainant’s bill. In our judgment, the demurrer was properly sustained for want of equity. As the vendor’s lien has been abolished in this State, the administrator had no equitable lien on the land for the unpaid. purchase-money. The riotes for the land were executed by the purchasers, on the 18th of March, 1865, without security, and it is not to be supposed that the administrator, at that time, had much reliance on the slave property of the intestate, as assets for the payment of his debts. Besides, it appears on the face of the complainant’s bill, that there was other land and property belonging to the intestate’s estate, of which no disposition is shown by the administrator, nor is the quantity or value thereof stated.
Let the judgment of the Court below be affirmed.